[Cite as State v. Smith, 2020-Ohio-474.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                        C.A. Nos.     29357
                                                                   29367
        Appellee

        v.
                                                     APPEAL FROM JUDGMENT
EDDIE LEE SMITH                                      ENTERED IN THE
                                                     COURT OF COMMON PLEAS
        Appellant                                    COUNTY OF SUMMIT, OHIO
                                                     CASE Nos. CR 15 09 2837
                                                                CR 15 12 3774

                                  DECISION AND JOURNAL ENTRY

Dated: February 12, 2020



        HENSAL, Presiding Judge.

        {¶1}     Eddie Lee Smith appeals an order of the Summit County Court of Common Pleas

that denied his motion to withdraw plea. For the following reasons, this Court affirms.

                                                I.

        {¶2}     In 2016, Mr. Smith pleaded guilty to counts of robbery and having a weapon

under disability in one case and a count of obstruction of justice in a separate case.       At

sentencing, the trial court told Mr. Smith that it was sentencing him to 36 months imprisonment

in the first case and 12 months imprisonment in the second case but that it was going to reserve

those sentences and place him on community control for a period of 24 months. In its sentencing

entry, the court wrote in both cases that it was sentencing Mr. Smith to 24 months of community

control but indicated that, if Mr. Smith violated the conditions of community control, it could

impose the reserve sentences of 36 and 12 months respectively.
                                                2


       {¶3}    Following the sentencing hearing, Mr. Smith moved to withdraw his guilty plea,

which the trial court denied. A few months later, the trial court found that Mr. Smith committed

a community control violation, and it imposed the prison sentences that it had reserved.

       {¶4}    In March 2017 and May 2017, Mr. Smith filed motions to vacate void judgment.

In November 2017 and January 2019, he filed motions for resentencing. The trial court did not

grant any of those motions. In February 2019, Mr. Smith filed another motion to withdraw his

guilty plea. The trial court denied his motion, and Mr. Smith has appealed, assigning two errors.

                                                II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ABUSE[D] ITS DISCRETION AND ERRED IN
       VIOLATION OF SMITH’S DUE PROCESS RIGHTS UNDER THE UNITED
       STATES CONSTITUTION WHEN IT APPLIED THE WRONG STANDARD
       IN DENYING APPELLANT’S APPLICATION TO WITHDRAW GUILTY
       PLEAS.

       {¶5}    Mr. Smith argues that the trial court incorrectly used the standard for a post-

sentence motion to withdraw his guilty plea when it reviewed his motion. According to Mr.

Smith, because the trial court’s sentence is void, the trial court should have applied the standard

for a pre-sentence motion under Criminal Rule 32.1.

       {¶6}    “To demonstrate reversible error, an aggrieved party must demonstrate both error

and resulting prejudice.” Princess Kim, LLC v. U.S. Bank, N.A., 9th Dist. Summit No. 27401,

2015-Ohio-4472, ¶ 18. The trial court denied Mr. Smith’s motion for two independent reasons.

First, it reviewed the record, including the transcript of the colloquy between Mr. Smith and the

court at the time that Mr. Smith entered his plea, and determined that Ms. Smith was not entitled

to withdraw his plea. Second, it determined that Mr. Smith’s arguments were barred by the
                                                 3


doctrine of res judicata because Mr. Smith had filed previous motions to withdraw his guilty

plea.

        {¶7}   “When a trial court grants judgment on multiple, alternative bases and an

appellant does not challenge one of those bases on appeal, this Court will uphold the judgment

on the unchallenged basis.” Schutte v. Summit County Sheriff’s Office, 9th Dist. Summit No.

28856, 2018-Ohio-2565, ¶ 21. In his brief, Mr. Smith has not challenged the trial court’s

determination that his arguments were barred under the doctrine of res judicata. Accordingly,

even if the trial court should have treated Mr. Smith’s motion to withdraw his guilty plea as a

pre-sentence motion when it reviewed the merits of the motion, Mr. Smith has not demonstrated

that the denial of his motion to withdraw his guilty plea was incorrect. Id. Mr. Smith’s first

assignment of error is overruled.

                                    ASSIGNMENT OF ERROR II

        THE TRIAL COURT LITIGATED IN MATTERS OF WHICH SUBJECT-
        MATTER JURISDICTION WAS NOT ESTABLISHED AND WHICH
        VIOLATED APPELLANT’S CONSTITUTIONAL RIGHTS UNDER THE
        UNITED STATES AND OHIO CONSTITU[TIONS.]

        {¶8}   Mr. Smith next argues that it was incorrect for the trial court to accept his guilty

plea because the charges he pleaded guilty to were not lesser-included offenses of the charges

indicted by the Grand Jury.         He also argues that he never knowingly, intelligently, and

voluntarily waived his constitutional right to a grand jury indictment. According to Mr. Smith,

the trial court, therefore, did not have jurisdiction to accept his plea and find him guilty of the

offenses. He further argues that the counts were not properly amended and that the trial court did

not adequately explain the elements of the new offenses to him before accepting his plea.

        {¶9}   As previously noted, one of the reasons that the trial court denied Mr. Smith’s

motion to withdraw his plea is because his arguments were barred under the doctrine of res
                                                 4


judicata. Mr. Smith has not challenged that determination in his appellate brief. This Court,

therefore, must uphold the trial court’s decision. Id. Mr. Smith’s second assignment of error is

overruled.

                                                III.

       {¶10} Mr. Smith’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                      5


SCHAFER, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

EDDIE LEE SMITH, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and JACQUENETTE S. CORGAN, Assistant
Prosecuting Attorney, for Appellee.